 1 PAUL J. ANDRE (State Bar No. 196585)            IRELL & MANELLA LLP
   pandre@kramerlevin.com                          Jonathan S. Kagan (SBN 166039)
 2 LISA KOBIALKA (State Bar No. 191404)            jkagan@irell.com
   lkobialka@kramerlevin.com                       Alan Heinrich (SBN 212782)
 3
   JAMES HANNAH (State Bar No. 237978)             aheinrich@irell.com
 4 jhannah@kramerlevin.com                         Joshua Glucoft (SBN 301249)
   KRISTOPHER KASTENS (State Bar No. 254797)       jglucoft@irell.com
 5 kkastens@kramerlevin.com                        1800 Avenue of the Stars, Suite 900
   KRAMER LEVIN NAFTALIS & FRANKEL LLP             Los Angeles, California 90067-4276
 6 990 Marsh Road                                  Telephone: (310) 277-1010
   Menlo Park, CA 94025                            Facsimile: (310) 203-7199
 7
   Telephone: (650) 752-1700
 8 Facsimile: (650) 752-1800                       Rebecca Carson (SBN 254105)
                                                   rcarson@irell.com
 9 Attorneys for Plaintiff                         Ingrid M. H. Petersen (SBN 313927)
   FINJAN, INC.                                    ipetersen@irell.com
10                                                 Kevin Wang (SBN 318024)
                                                   kwang@irell.com
11                                                 840 Newport Center Drive, Suite 400
12                                                 Newport Beach, California 92660-6324
                                                   Telephone: (949) 760-0991
13                                                 Facsimile: (949) 760-5200

14                                                 Attorneys for Defendant
                                                   JUNIPER NETWORKS, INC.
15

16
                                 IN THE UNITED STATES DISTRICT COURT
17
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
18

19                                     SAN FRANCISCO DIVISION

20

21 FINJAN, INC., a Delaware Corporation,           Case No.: 3:17-cv-05659-WHA

22                  Plaintiff,                     JOINT STIPULATION OF DISMISSAL
                                                   WITH PREJUDICE
23          v.
24
   JUNIPER NETWORKS, INC., a Delaware
25 Corporation,

26                  Defendant.
27

28
     STIPULATION OF DISMISSAL WITH PREJUDICE                    CASE NO.: 3:17-cv-05659-WHA
 1          Plaintiff Finjan, Inc. (“Finjan”) and Defendant Juniper Networks, Inc. (“Juniper”), hereby
 2 stipulate as follows:

 3          WHEREAS, Finjan agrees to dismiss with prejudice all of its asserted claims against Juniper
 4 relating to the U.S. Patent Nos. 7,647,633, 7,418,731, and 6,154,844, and all asserted claims on the U.S.

 5 Patent No. 8,677,494 for the ATP Appliance (“Voluntarily Dismissed Claims”);

 6          WHEREAS, Juniper agrees to dismiss with prejudice all pending counterclaims against Finjan
 7 for the Voluntarily Dismissed Claim, including all pending claims of non-infringement, invalidity, and

 8 equitable defenses;

 9          WHEREAS, the parties agree that as all pending claims and counterclaims have been resolved,
10 the case is ripe for appeal of the issues already decided by the Court with respect to U.S. Patent No.

11 8,677,494 in connection with the SRX and SkyATP products; U.S. Patent No. 8,141,154; and U.S.

12 Patent No. 6,804,780; and

13          NOW, THEREFORE, Finjan and Juniper agree that all pending claims and counterclaims
14 relating to the U.S. Patent Nos. 7,647,633, 7,418,731, and 6,154,844, and all asserted claims on the U.S.

15 Patent No. 8,677,494 for the ATP Appliance in the above-captioned action may be dismissed with

16 prejudice according to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

17

18

19

20

21

22

23

24

25

26

27

28
                                          1
     STIPULATION OF DISMISSAL WITH PREJUDICE                              CASE NO.: 3:17-cv-05659-WHA
                                          Respectfully submitted,
 1

 2                                        KRAMER LEVIN NAFTALIS & FRANKEL LLP
     Dated: August 2, 2019
 3
                                      By: /s/ James Hannah
 4                                        James Hannah
 5                                        Attorneys for Plaintiff
 6                                        FINJAN, INC.

 7
                                          Respectfully submitted,
 8
                                          IRELL & MANELLA LLP
 9

10                                    By: /s/ Jonathan Kagan
     Dated: August 2, 2019
                                          Jonathan Kagan
11

12                                        Attorneys for Defendant
                                          JUNIPER NETWORKS, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
     STIPULATION OF DISMISSAL WITH PREJUDICE                CASE NO.: 3:17-cv-05659-WHA
 1                                              ATTESTATION
 2          I, James Hannah, am the ECF user whose identification and password are being used in this
 3 filing. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all other signatories to this

 4 document have concurred in the filing of this document.

 5

 6                                                                /s/ James Hannah
                                                                    James Hannah
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
     STIPULATION OF DISMISSAL WITH PREJUDICE                               CASE NO.: 3:17-cv-05659-WHA
